Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 15, 17, 28, 30 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 (and similarly claim 29) recites the limitation "wherein the unavailable sub- band is an LBT sub-band " in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4, 16, 24-26, 29, 31-33, 35-37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200021999 A1 to Park; Ki-Hyeon et al.

Re: Claim(s) 1, 25, 31
Park discloses an apparatus, comprising a processor, a memory, and communication circuitry (Fig. 17 and 0287), 
the apparatus being connected to a network via the communication circuitry (0250), 
the apparatus further comprising computer-executable instructions stored in the memory which, when executed by the processor, cause the apparatus to: receive, from a base station, Downlink Control Information (DCI) [via a Group Common Physical Downlink Control Channel (GC-PDCCH)] comprising one or more bitmapped Sub-Band (SB) indications comprising one or more SB configurations (Fig. 11 and 0142 - base station performs the LBT for each of subbands in the system bandwidth made up of the plurality of the subbands at S1100.  0147-0148 - the base station may transmit the information on the LBT failure region among the radio resource at S1120.  0150 - the success or the failure of the LBT for each subband may be transmitted in a bitmap manner or a bitmap form.  0151 - the DCI including the information on the LBT failure region may be the DCI carrying the original data transmission region and method. In this case, the corresponding DCI may include the information indicating whether the LBT succeeds for the subband together with scheduling information on downlink transmission.  0155 and 0158 - the base station may transmit the DCI including the information on the LBT failure region through the UE-group common physical downlink control channel (PDCCH)) ; 
and receive, from the base station, an indication of a Listen-Before-Talk (LBT) outcome of the base station (see as above, specifically 0147-0148 – LBT failure region).
Park further discloses a base station, comprising a processor, a memory, and communication circuitry (Fig. 18 and 0287)  performing corresponding functions in relation to the apparatus of claims 1 and 25) as required by claim 31.

Re: Claim(s) 4, 26
Park discloses wherein the instructions further cause the apparatus to determine that a group of Physical Resource Blocks (PRBs) is invalid based at least in part on whether  a PRB of the group of PRBs overlaps a guard band (Fig. 13 and 0231-0232).

Re: Claim(s) 16, 29, 32
Park discloses wherein the unavailable sub- band is an LBT sub-band that is indicated to be unavailable based on the LBT outcome of the base station (0147-0148).

Re: Claim(s) 24, 33
Park discloses wherein the instructions further cause the apparatus to periodically receive new DCI, wherein one or more new DCI indicate a change in available sub-bands (0155).

Re: Claim(s) 35
Park discloses wherein the instructions further cause the base station to send, to the UE, an indication of a size of a guard band (Fig. 13 and 0231-0232 – value g).

Re: Claim(s) 36
Park discloses wherein the instructions further cause the base station to send, to the UE, an indication of a start of the guard band, the indication of the start of the guard band with reference to a first Physical Resource Block (PRB) in a carrier (Fig. 13 and 0231-0232 – t-g, u+g is derivable (i.e. indicated) from g).

Re: Claim(s) 37
Park discloses wherein the instructions further cause the base station to send, to the UE, an indication of sub-bands to be excluded from a measurement process (Fig. 13 and 0231-0232).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of US 20200059969 A1 to Agiwal; Anil

Re: Claim(s) 14, 27
Park discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Park does/do not appear to explicitly disclose wherein the instructions further cause the apparatus to determine an LBT type from a Random Access Response (RAR).
However, attention is directed to Agiwal which discloses said limitation (Fig. 6 and 0168-0169 – LBT type is determined from a RAR).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park invention by employing the teaching as taught by Agiwal to provide the ability for the UE to determine an LBT type based on information conveyed within a RAR message.  The motivation for the combination is given by Agiwal (0043 - For scheduling an initial transmission of the Msg3, PDCCH is not transmitted by a base station (gnodeB (gNB)), which creates an issue as to how the UE can determine the LBT type/category to be used for Msg3 transmission.).

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of US 20180317213 A1 to Islam; Toufiqul et al.

Re: Claim(s) 34
Park discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Park does/do not appear to explicitly disclose wherein the instructions further cause the base station to send, to groups of UEs via GC-PDCCH, different SB configurations for each group.
However, attention is directed to Islam which discloses said limitation (0099 - In a first subband a first group of UEs send uplink transmissions, and in a second subband a second group of UEs send uplink transmissions. N subframes later two group common DCI messages corresponding to that TTI are transmitted in the downlink: a first group common DCI message for the first group of UEs, and a second group common DCI message for the second group of UEs. Having UEs separated into different groups based on the subband in which they transmit in a TTI, rather than having one group for all UEs transmitting in the TTI (regardless of the subband) means the presence of multiple shorter group common DCI messages, rather than one longer group common DCI message).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Park invention by employing the teaching as taught by Islam to provide the ability to convey different GC-PDCCH for different groups configured to use different subbands.  The motivation for the combination is given by Islam (0002 - The present application relates generally to wireless communications, and more particularly to signaling in a downlink control channel for uplink transmission).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415